DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10 are pending and rejected.
Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The brief description of Fig. 7 recites “a gain factor in a high image quality mode” [0014]. The detailed description of Fig. 7 recites “a low image quality mode” [0053]. Examiner concludes that the brief description of Fig. 7 is incorrect. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
"a light source unit" in Claim 1 as described in Applicant’s specification in Para. [0038].
"an image pickup sensor" in Claims 1, 3-4 & 6 as described in Applicant’s specification in Para. [0024].
"an image acquisition unit" in Claim 1 as described in Applicant’s specification in Paras. [0028] & [0089].
"a type acquisition unit" in Claim 1 as described in Applicant’s specification in Paras. [0070] & [0089].
"a light source control unit" in Claims 1-3.
"a general control unit" in Claims 3-4 & 6 as described in Applicant’s specification in Paras. [0035] & [0089].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1-3, Claims 1-3 recite the limitation “a light source control unit” on Lines 10-12, Line 6, and Lines 2-3, respectively. The “light source control unit” as claimed is mentioned in the Applicant’s disclosure in Paras [0019], [0021], [0025], [0027], [0035] & [0071]. However, Applicant’s specification provides no adequate structure to perform the claimed function of controlling the light 
Regarding Claims 4-10, Claims 4-10 are rejected as they depend on claims previously rejected under 35 U.S.C. § 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, Claim 1 recites the limitation “a light emission ratio of the light in the respective wavelength ranges” on Line 3. It is unclear:
Whether “the respective wavelength ranges” is the same as the “plurality of wavelength ranges” previously recited on Line 2; and
If “a light emission ratio” is a single ratio for light in all wavelength ranges or if there are different a light emission ratios for each respective wavelength range.
For the purpose of examination all further recitations of “the respective wavelength ranges” in the claims are being interpreted as “a respective wavelength range of the plurality of wavelengths” and that there is a different light emission ratio for each respective wavelength range.
Regarding Claim 1, Claim 1 recites the limitation “wherein the light source control unit performs control to make the light emission balance, which is obtained in a case where the type of the endoscope corresponds to a first endoscope, and the light emission balance, which is obtained in a case where the type of the endoscope corresponds to a second endoscope, be different from each other” on Lines 12-15. This claim is indefinite because:
The limitations “in a case where the type of endoscope corresponds to a first endoscope” and “in a case where the type of endoscope corresponds to a second endoscope” are conditional limitations. This renders the metes and bounds of the claim unclear because it is unclear whether the claimed invention requires all condition limitations (i.e., a first endoscope AND a second endoscope), a single conditional limitation (i.e., a first endoscope OR a second endoscope) or all conditional limitations are optional; and
There is insufficient antecedent basis for “the light emission balance… of a first endoscope” and “the light emission balance… of a second endoscope”.
For the purpose of examination, “wherein the light source control unit performs control to make the light emission balance, which is obtained in a case where the type of the endoscope corresponds to a first endoscope, and the light emission balance, which is obtained in a case where the type of the endoscope corresponds to a second endoscope, be different from each other” is being interpreted as “wherein the light source control sets a first light emission balance corresponding to a first endoscope and a sets a second light emission balance corresponding to a second endoscope, and wherein the first light emission balance is different than the second light emission balance”.
Regarding Claim 1, the claim limitation “a light source control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Applicant’s specification provides no adequate structure 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 2, Claim 2 recites the limitations “which is obtained in a case where the type of endoscope corresponds to the first endoscope” and “which is obtained in a case where the type of 
Regarding Claim 4, Claim 4 recites the limitation “which is used in a case where the amounts of emitted light are reduced, on pixels of the image pickup sensor or the image signals in a case where the type of the endoscope corresponds to the first endoscope, cumulative light emission time, which is determined on the basis of the amounts of emitted light in the respective wavelength ranges and time having passed from a start of emission of the light in the respective wavelength ranges, exceeds a threshold value for light emission, and the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges exceeds a limited amount of emitted light” on Lines 3-10. This limitation contains conditional limitations. This renders the metes and bounds of the claim unclear because it is unclear whether the claimed invention requires all condition limitations (i.e., the amounts of emitted light are reduced AND the type of endoscope is the first endoscope AND cumulative light emission time exceeds a threshold value AND the amount of emitted light in at least one wavelength range exceeds a limited amount of emitted light), a single conditional limitation or all conditional limitations are optional. For the purpose of examination, if any of the conditional limitations do not 
Regarding Claim 4, Claim 4 recites the limitation “the amount of emitted light in at least one wavelength range” on Line 9. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, “the amount of emitted light in at least one wavelength range” is being interpreted as “an amount of emitted light in at least one wavelength range”.
Regarding Claim 6, Claim 6 recites the limitation “which is used in a case where the amount of emitted light is maintained, on a pixel of the image pickup sensor or the image signals in a case where the type of the endoscope corresponds to the second endoscope and the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges reaches a limited amount of emitted light” on Lines 3-7. This limitation contains conditional limitations. This renders the metes and bounds of the claim unclear because it is unclear whether the claimed invention requires all condition limitations (i.e., the amount of emitted light is maintained AND the type of endoscope is the second endoscope AND the amount of emitted light in at least one wavelength range reaches a limited amount of emitted light), a single conditional limitation or all conditional limitations are optional. For the purpose of examination, if any of the conditional limitations do not occur (i.e., the type of endoscope is the first endoscope) the limitations of Claim 6 will be satisfied. Further any claims depending from Claim 6 (i.e., Claim 8) will also be satisfied.
Regarding Claim 6, Claim 6 recites the limitations “the amounts of emitted light”, “the amount of emitted light is maintained” and “the amount of emitted light in at least one wavelength range” on Line 2, Line 4 & Line 6, respectively. There is insufficient antecedent basis for these limitations in the claims. For the purpose of Examination, “the amounts of emitted light”, “the amount of emitted light is maintained” and “the amount of emitted light in at least one wavelength range” are being interpreted 
Regarding Claim 7, Claim 7 recites the limitation “in a case where the brightness adjustment processing A is the gain processing for the brightness adjustment processing A” on Lines 3-5. This limitation is a conditional limitation. This renders the metes and bounds of the claim unclear because it is unclear whether the claimed invention requires the condition limitation or the conditional limitation is optional. For the purpose of examination, if the conditional limitation does not occur (i.e., the brightness adjustment processing A does not involve gain processing) the limitations of Claim 7 will be satisfied.
Regarding Claim 7, Claim 7 recites the limitation “the basis of a gain-up upper limit” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the basis of a gain-up upper limit” is being interpreted as “a basis of a gain-up upper limit”.
Regarding Claims 4-5 & 7, Claims 4-5 & 7 recite the limitation “brightness adjustment processing A”. It is unclear whether the “A” is a reference character (which needs to be enclosed in parentheses) or is used to indicate a first brightness adjustment processing. Further if the “A” is used to indicate the a first brightness adjustment processing, the use of “a first brightness adjustment processing” would be unclear as a second adjustment brightness processing is never introduced in subsequent dependent claims of Claims 4-5 & 7. For the purpose of examination, “brightness adjustment processing A” is being interpreted as “a high quality brightness adjustment processing”.
Regarding Claim 8, Claim 8 recites the limitation “in a case where the brightness adjustment processing B is the gain processing for the brightness adjustment processing B” on Lines 3-5. This limitation is a conditional limitation. This renders the metes and bounds of the claim unclear because it is unclear whether the claimed invention requires the condition limitation or the conditional limitation is optional. For the purpose of examination, if the conditional limitation does not occur (i.e., the brightness adjustment processing B does not involve gain processing) the limitations of Claim 8 will be satisfied.
Regarding Claim 8, Claim 8 recites the limitation “the basis of a gain-up upper limit” on Lines 2-3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the basis of a gain-up upper limit” is being interpreted as “a basis of a gain-up upper limit”.
Regarding Claims 6 & 8, Claims 6 & 8 recite the limitation “brightness adjustment processing B”. It is unclear whether the “B” is a reference character (which needs to be enclosed in parentheses) or is used to indicate a second brightness adjustment processing. Further if the “B” is used to indicate the a second brightness adjustment processing, the use of “a second brightness adjustment processing” would be unclear as a first adjustment brightness processing is not previously recited in claims from which Claims 4 & 8 depend. For the purpose of examination, “brightness adjustment processing B” is being interpreted as “a low quality brightness adjustment processing”.
Regarding Claims 3 & 9-10, Claims 3, 9-10 are rejected as they depend on claims previously rejected under 35 U.S.C.
EXAMINER NOTE: Although Claims 4-8 could all be satisfied by art which discloses a condition in which all the conditional limitations are not met (i.e., a third endoscope), in an attempt to promote compact prosecution, Examiner has rejected all conditional limitations regarding the second endoscope.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (hereinafter "Tanaka") (US 2019/0117041).
Regarding Claim 1, Tanaka discloses an endoscope system (Fig. 1, an endoscope system; [0017]) comprising:
a light source unit (Fig. 1, a light source section 28; [0021]) that emits light in a plurality of wavelength ranges (Fig. 1, the light source section 28 comprises a plurality of LEDs 28a, a 28b, a 28c, and a 28d emitting light in light in various wavelengths; [0035] & [0036]) and is capable of changing a light emission ratio of the light in the respective wavelength ranges (Figs. 1 & 3-4, the current values Iv, Ib, Ig, Ir of the plurality of LEDs 28a, 28b, 28c, 28d, respectively, are changeable; [0064] & [0066]);
an endoscope (Fig. 1, an endoscope 2; [0017]) that includes an image pickup sensor (Fig. 1, an image pickup section 11; [0020]) picking up an image of an object to be observed illuminated with the light in the respective wavelength ranges (Fig. 1, the image pickup section 11 receives illuminated light in the various wavelengths; [0020]);
an image acquisition unit (Fig. 1, an image processing section 29; [0020]) that acquires image signals obtained from the image pickup of the object to be observed (Fig. 1, the imaging processing section 29 receives image signals outputted by the image pickup section 11; [0020]);
a type acquisition unit (Fig. 1, an information reading section 21; [0025]) that determines a type of the endoscope (Fig. 1, the information reading section 21 determines an endoscope ID from a memory 13 of the endoscope 2; [0022] & [0026]) connected to an endoscope connection unit (Fig. 1, a cable 4; [0017]); and

Regarding Claim 2, Tanaka discloses the endoscope system according to Claim 1. Tanaka further discloses
wherein the light in the respective wavelength ranges includes light in a short wavelength range, green light, or red light (Fig. 1, the various wavelengths include violet light, blue light, green light and red light; [0037]),
a normal light observation mode (Fig. 3, an ordinary light mode; [0041]) and a special light observation mode (Fig. 4, a narrow band light mode; [0041]), which are different from each other in the light emission balance (Figs. 3 & 4, a light quality ratio information of the ordinary light mode and a light quality ratio information of the narrow band light mode are different; [0064] & [0066]), are provided, and
the light source control unit performs at least any one of making a light emission ratio of the light in the short wavelength range or the red light, which is obtained in a case where the type of the endoscope corresponds to the first endoscope, be higher than a light emission ratio of the light in the 
making a light emission ratio of the green light or the red light, which is obtained in a case where the type of the endoscope corresponds to the first endoscope, be higher than a light emission ratio of the green light or the red light, which is obtained in a case where the type of the endoscope corresponds to the second endoscope, in the special light observation mode.
Regarding Claim 3, Tanaka discloses the endoscope system according to Claim 1. Tanaka further discloses a general control unit (Fig. 1, a processor 3; [0017]) that controls at least any one of the control performed by the light source control unit (Fig. 1, the processor includes the light source control section 26; [0025]), image pickup control of the image pickup sensor, or processing to be performed on the image signal.
Regarding Claim 4, Tanaka discloses the endoscope system according to Claim 3. Tanaka further discloses wherein the general control unit reduces amounts of emitted light in the respective wavelength ranges and performs brightness adjustment processing A, which is used in a case where the amounts of emitted light are reduced, on pixels of the image pickup sensor or the image signals in a case where the type of the endoscope corresponds to the first endoscope, cumulative light emission time, which is determined on the basis of the amounts of emitted light in the respective wavelength ranges and time having passed from a start of emission of the light in the respective wavelength ranges, exceeds a threshold value for light emission, and the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges exceeds a limited amount of emitted light (Fig. 1, the endoscope 2 is the small diameter endoscope 2; [0053]).
Regarding Claim 5, Tanaka discloses the endoscope system according to Claim 4. Tanaka further discloses wherein the brightness adjustment processing A increases brightness according to a reduction in the amount of emitted light (Fig. 1, the endoscope 2 is the small diameter endoscope 2; [0053]).
Regarding Claim 6, Tanaka discloses the endoscope system according to Claim 3. Tanaka further discloses wherein the general control unit maintains the amounts of emitted light in the respective wavelength ranges and performs brightness adjustment processing B, which is used in a case where the amount of emitted light is maintained, on a pixel of the image pickup sensor or the image signals in a case where the type of the endoscope corresponds to the second endoscope and the amount of emitted light in at least one wavelength range of the light in the respective wavelength ranges reaches a limited amount of emitted light (Fig. 1, a maximum current value of the small diameter endoscope is maintained and brightness is subsequently adjusted; [0053] & [0054]).
Regarding Claim 7, Tanaka discloses the endoscope system according to Claim 4. Tanaka further discloses wherein the limited amount of emitted light is determined on the basis of a gain-up upper limit for gain processing for brightness adjustment processing A in a case where the brightness adjustment processing A is the gain processing for brightness adjustment processing A (Fig. 1, the endoscope 2 is the small diameter endoscope 2; [0053]).
Regarding Claim 8, Tanaka discloses the endoscope system according to Claim 6. Tanaka further discloses wherein the limited amount of emitted light is determined on the basis of a gain-up upper limit for gain processing for brightness adjustment processing B in a case where the brightness adjustment processing B is the gain processing for brightness adjustment processing B (Fig. 1, the endoscope system 1 comprising the small diameter endoscope 2 does not have a gain processing unit and therefore the brightness is adjusted using other means; [0053] & [0054]).
Regarding Claim 9, Tanaka discloses the endoscope system according to Claim 1. Tanaka further discloses wherein a diameter of a distal end part of the first endoscope is larger than a diameter of a .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (hereinafter "Tanaka") (US 2019/0117041) in view of Endo et al. (hereinafter "Endo") (US 2011/0034770).
Regarding Claim 10, Tanaka discloses the endoscope system according to Claim 1. Tanaka further discloses the second endoscope is non-magnifying (Fig. 1, the small diameter endoscope 2 on Tanaka has an observation window 2c; [0020]).
Tanaka fails to explicitly disclose wherein the first endoscope is a magnifying endoscope.
However, Endo teaches an endoscope system (Fig. 1, an endoscope device 100; [0049]) comprising:
an endoscope (Fig. 1, an endoscope 11; [0050]); and

Since magnifying endoscopes proximal portions and non-magnifying endoscopes proximal portions are known structural equivalents in the art of endoscopes, it would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to substitute the large diameter endoscope in Tanaka, with the magnifying endoscope taught by Endo, as the results of the substitution would have yielded the predicable result of controlling light emissions (see MPEP §2143(I)(B)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/0060530; US 2019/0082929; US 2019/0064499; US 2017/0332889; US 2017/0296037; US 2017/0273541; US 2015/0091447; US 2015/0092032; US 2013/0041220; US 2011/0069199; US 2008/0255411; US 2008/0074492; US 2007/0110202; US 2004/0143157; US 2003/0063188; US 2002/0177751; U.S. 4,951,135; U.S. 4,884,133.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795